Citation Nr: 1121404	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right great toe disorder.

2.  Entitlement to an initial compensable evaluation for tinea pedis of both feet with dystrophic nail, currently evaluated as zero percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active military duty from March 1962 to March 1965 and from March 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the July 2009 decision, in pertinent part, the RO granted service connection for dystrophic nails #1 right side, left foot (claimed as toes) and assigned a zero percent rating, effective from February 5, 2009 (date of claim).  In addition, service connection was denied for a toe disorder of the right foot (claimed as toes) and for service connection for tinea pedis (claimed as a skin condition of both feet).  The Veteran filed a timely notice of disagreement as to the appeal for these issues.  In a July 2010 decision review officer's (DRO) decision the DRO granted service connection for tinea pedis and since service connection was previously established for dystrophic nail, that disability was evaluated with tinea pedis pursuant to 38 C.F.R. § 4.14.  

In this instance, as the Veteran has disagreed with the initial rating assigned following the grant of service connection for tinea pedis of both feet with dystrophic nail, the Board has characterized such claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

In June 2010, the Veteran testified before a decision review officer at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In the July 2010 DRO decision service connection was granted for a left big toe ingrown toenail with an evaluation of 10 percent effective from February 19, 2009.  The Veteran has not expressed disagreement with this rating and the matter is not before the Board for appellate consideration at this time.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's right great toe disorder was incurred in or aggravated by his active service. 

2.  The Veteran's tinea pedis of both feet with dystrophic nail does not affect at least 5 percent, but less than 20 percent of the entire body or exposed areas of the body or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  A right great toe disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 

2.  The criteria for an initial compensable disability rating for tinea pedis of both feet with dystrophic nail have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7806, 7813 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the May 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice with regard to his service connection claim, such that there is no error in the content of VCAA notice.

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, VCAA notice issued in May 2009 was prior to the July 2009 and July 2010 rating decisions on appeal.  Thus, there is no timing error.  

In addition, the Veteran has appealed the rating initially assigned for his tinea pedis of both feet with dystrophic nail disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his tinea pedis of both feet with dystrophic nail was granted and an initial rating and an effective date were assigned in the July 2009 and July 2010 rating decisions.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In fact, once a Notice of Disagreement (NOD) has been filed, only the notice requirements for Statements of the Case (SOCs) and Supplemental Statements of the Case (SSOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Dingess, 19 Vet. App. at 490.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also had VA examinations in June 2009 and July 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  These examinations are fully adequate; moreover, there is no allegation of inadequacy by other the Veteran or his representative.  For his part, the Veteran has submitted personal statements, hearing testimony, and representative argument.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  In fact, in his VCAA Notice Responses dated in August and December 2009 the Veteran indicated that he has no other information or evidence to give VA to support his claim.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

II.  Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d 1313, 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has asserted that he has a right foot toe disorder related to his active military service.  On review, STRs reveal that in September 1976 the Veteran was seen at the dispensary with complaints of ingrown toe nail and athlete's feet.  However, service medical examination and medical history reports are devoid of any history, complaints, treatment, findings or diagnosis of any right foot toe disorder.  The separation examination in March 1965 for the Veteran's first period of service shows the Veteran's feet were normal.  Likewise, the separation examination in October 1976 for the Veteran's second period of service shows a normal feet examination.

A post service VA outpatient clinic report dated in September 2003, shows the Veteran had a diabetic foot examination and the right foot revealed normal findings; normal right foot sensation and pulse were shown.  

A VA examination for feet was conducted in June 2009.  The examiner noted review of the claims folder and other medical records.  The primary focus of the examination was to address the Veteran's complaints regarding his ingrown nail.  The Veteran described right foot symptoms of pain, fatigability, weakness and lack of endurance (while standing and walking), and swelling, heat, and redness (while standing, walking and at rest).  The location of the pain was the arch of the right foot.  It was noted that the toe nail was taken off the right big toe.  The location of the swelling was at the top of the right foot.  Heat and redness were present when he had on shoes.  Fatigability, weakness and lack of endurance were located in the arch region of the foot.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for fifteen to thirty minutes.  He was able to walk more than a quarter of a mile but less than one mile.  On examination of the right foot there was no evidence of painful motion, swelling, or weakness.  There was evidence of tenderness at the lateral collateral ligament and calcaneal fibular ligament.  There was also evidence of cavus foot structure, and callosities due to abnormal weight bearing.  Evaluation of the Veteran's gait revealed overlapping right toe number two over three, pronation at talus with weight bearing, and rear-foot perpendicular to the ground with standing.  X-ray impressions showed equivocal hammertoe deformities bilaterally, minimal joint space narrowing of the interphalangeal joint of both great toes and minimal left plantar calcaneal spur.  The diagnosis was ingrown nail.  

VA podiatry clinic outpatient notes dated in 2009 and 2010, notes that the Veteran was seen for his periodic diabetic foot-care evaluation.  He presented with continued complaints of long, thick, and dystrophic nails.  On objective examination his pulses were barely palpable bilaterally secondary to edema of the lower extremities.  The first, second, and fifth nails were long, thick and dystrophic bilaterally.  The right hallux nail medial and lateral borders had been permanently removed.  There was no scaling with erythema of the feet.  The diagnoses were  onychomycosis, onychocryptosis and difficulty walking.

At his June 2010 personal hearing the Veteran testified as follows regarding his right toe; "Right now I don't know why they put it right toe.  That's not the one I'm having a problem with now.  It's the left one, the right one's pretty good.  I've only got half a toenail on it, you know.  I don't want to drop anything on it real heavy.  But as far as relieving the pain of the ingrown toenail that has been very successful."  Hearing Transcript, (Tr.), p. 7.

On VA examination for feet in July 2010 it was noted that the initial manifestations of the Veteran's foot disorders was an in-service diagnosis of ingrown toenail of both big toes, which were removed in service.  It was further noted that more recently the right big toenail was removed two to three years ago.  Examination of the right foot showed no evidence of painful motion, swelling, weakness or tenderness.  There was evidence of callosities due to abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was overlapping of right toe number two onto three.  X-rays showed equivocal hammertoe deformities bilaterally, minimal joint space narrowing of the interphalangeal joint of both great toes, and minimal left plantar calcaneal spur.  The diagnosis was left big toe ingrown toenail.  There is no diagnosis with regard to the right toe.

In this case, the Board has carefully reviewed the record, but finds no probative evidence of a current diagnosis of a right toe disorder related to either of the Veteran's periods of service.  No right toe disorder was shown when the Veteran had his examinations for separation from service in 1965 and 1976.  Following service in 2003 there were normal findings for the right foot on VA outpatient clinic evaluation.  While x-ray findings showed bilaterally hammertoe and minimal joint space narrowing of the interphalangeal joint of both great toes, there is no competent evidence that any such findings are linked to the Veteran's periods of service.  The Board emphasizes that the Veteran is already-service connected for a dystrophic nail in toe #1 of the right foot with tinea pedis in both feet.  There is insufficient evidence of a separate, distinct right great toe disorder with additional symptomatology.  

Neither does the Veteran assert that he has a current right great toe disorder related to service.  At his personal hearing he testified that the skin condition [tinea pedis (for which he is already service-connected)] is the only thing wrong with the right foot.  The Board acknowledges that the Veteran as a layperson, is competent to report that his right toe disorder is now okay (even if it is against his own interest) and that the only problem with it is a skin condition, which is already service-connected.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional);  see also Buchanan, 451 F.3d. 1331 (Fed. Cir. 2006).  As the probative evidence of record does not establish a relationship between a claimed right great toe disorder and service; and the Veteran does not allege any continuing right great toe symptoms since service, that are separate and distinct from his already service-connected conditions, the claim for service connection for a right great toe disorder must be denied.  

For the foregoing reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection for a right great toe disorder.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied. 

Initial Increased Evaluation

By rating decision dated in July 2009, the RO granted service connection for dystrophic nails number one on the right side of the left foot, claimed as toes and assigned a zero percent disability evaluation effective from February 19, 2009 (date of claim).  In the same decision, service connection for tinea pedis, claimed as skin condition of both feet, was denied.  The RO issued another decision in July 2010, wherein service connection for tinea pedis of both feet with dystrophic nail was granted with an evaluation of zero percent effective from February 19, 2009.  The RO essentially viewed both claimed disorders as the same disability.  Service connection was granted for bilateral tinea pedis because STRs showed treatment during service, and the Veteran has a current diagnosis of tinea pedis.  The RO noted that since service connection was previously established for dystrophic nail it would evaluate it with tinea pedis as to avoid an evaluation of the same disability under various diagnostic codes.  See 38 C.F.R. § 4.14.  The RO therefore granted service connection for tinea pedis of both feet with dystrophic nail and assigned a zero percent disability evaluation from February 19, 2009.  The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected bilateral tinea pedis with dystrophic nail.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno, 6 Vet. App. 465, 469.  

When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected tinea pedis of both feet with dystrophic nail is currently evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 (dermatophytosis).  See 38 C.F.R. § 4.118, DC 7813 (2010).  DC 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris, should be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  Id.  The Veteran's service-connected bilateral tinea pedis with dystrophic nail disability does not involve disfigurement of the head, face, or neck, or result in any scars or burn scars.  Thus, it should be rated under DC 7806 (dermatitis).  See 38 C.F.R. § 4.118, DC 7806 (2010).  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  In other words, Diagnostic Code 7806 for dermatitis is clearly the most appropriate criteria for this case.  

DC 7806 provides a zero percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas of the body and no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more but not constantly during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2010).

Service treatment records show that in September 1976 the Veteran was seen with complaints of ingrown toe nail and athletes foot.  However, his examination at separation in October 1976 was negative for any feet or skin disorders.  

The Veteran was afforded a VA examination in June 2009.  The examiner noted review of the claims folder and other medical records.  The primary focus of the examination was to address the Veteran's complaints regarding his ingrown nail.  The Veteran described right foot symptoms of pain, fatigability, weakness and lack of endurance (while standing and walking), and swelling, heat, and redness (while standing, walking and at rest).  The location of the pain was the arch of the right foot.  It was noted that the toe nail was taken off the right big toe.  The location of the swelling was at the top of the right foot.  Heat and redness were present when he had on shoes.  Fatigability, weakness and lack of endurance were located in the arch region of the foot.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for fifteen to thirty minutes.  He was able to walk more than a quarter of a mile but less than one mile.  On examination of the left foot there was no evidence of painful motion, swelling, weakness.  There was evidence of tenderness at the lateral collateral ligament and calcaneal fibular ligament.  There was also evidence of cavus foot structure, and abnormal weight bearing shown as callosities.  Other significant physical findings on the left were dystrophic nails number one , right, 8/10 monofilament test and less than 90 degrees range of motion of the ankle joint.  Evaluation of the Veteran's gait on the right revealed overlapping right toe number two over three, pronation at talus with weight bearing, and rear-foot perpendicular to the ground with standing.  X-ray impressions showed equivocal hammertoe deformities bilaterally, minimal joint space narrowing of the interphalangeal joint of both great toes and minimal left plantar calcaneal spur.  The diagnosis was ingrown nail.  The Veteran stated that he was retired and his disability did not affect his occupational activity.

VA podiatry clinic outpatient notes dated in 2009 and 2010, notes that the Veteran was seen for his periodic diabetic foot-care evaluation.  He presented with continued complaints of long, thick, and dystrophic nails.  On objective examination his pulses were barely palpable bilaterally secondary to edema of the lower extremities.  The first, second, and fifth nails were long, thick and dystrophic bilaterally.  There was no scaling with erythema of the feet.  The diagnoses were  onychomycosis, onychocryptosis and difficulty walking

At his June 2010 personal hearing the Veteran testified that the "Athlete's feet" causes his feet to feel like they are burning to the extent that they feel uncomfortable and he has to stop what he's doing and take off his shoes.  He stated that he has to get into sandals or house shoes to give it time to get back to feeling normal.  T., p. 11.

On VA examination for feet in July 2010 it was noted that the initial manifestations of the Veteran's foot disorders was an in-service diagnosis of ingrown toenail of both big toes, which were removed in service.  It was further noted that he has scaly, flaky skin over both feet diagnosed as tinea pedis.  He noted that his medication is some type of cream for athlete's foot that is ineffective in relieving his symptoms.  Examination of the right foot showed no evidence of painful motion, swelling, weakness or tenderness.  There was evidence of callosities due to abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was overlapping of right toe number two onto three.  Examination of the left foot showed no evidence of painful motion, swelling, instability or weakness.  There was evidence of mind tenderness of palpation over one big toenail.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was evidence of callosities due to abnormal weight bearing.  X-rays showed equivocal hammertoe deformities bilaterally, minimal joint space narrowing of the interphalangeal joint of both great toes, and minimal left plantar calcaneal spur.  The diagnoses were left big toe ingrown toenail and tinea pedis.  It was indicated that the service-connected disability did not affect occupational activities.  It was also noted that the Veteran was not employed.

Based on the above evidence, the Board finds that an initial compensable disability evaluation is not warranted for any period on appeal.  

There is no evidence of record that the Veteran's tinea pedis of both feet with dystrophic nail disability affects at least 5 percent, but less than 20 percent of the entire body or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.

While the Board acknowledges the Veteran's complaints that his tinea pedis causes him discomfort and pain that interferes with his ability to stand or walk, the objective evidence of record does not support the Veteran's testimony concerning the severity of his disability.  The June 2009 VA examiner did not diagnosis tinea pedis and there was no mention of dystrophic nail.  Further, there was no evidence of painful motion, swelling, instability or weakness.  While the July 2010 VA examiner concluded that there was tinea pedis, there was no mention of dystrophic nail, nor was there evidence of painful motion, swelling, instability or weakness.  The Board finds that the objective medical evidence of record is more probative than the Veteran's subjective complaints.

Accordingly, entitlement to an initial compensable disability rating for service connected tinea pedis of both feet with dystrophic nail disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010). 

Other Consideration

The Board does not find that the Veteran's tinea pedis of both feet with dystrophic nail disability should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126.  That is, since the Veteran's tinea pedis of both feet with dystrophic nail symptoms have remained relatively constant throughout the appeal at a noncompensable rate, a staged rating are unjustifiable.  


Additionally, the Veteran's testimony was considered by the Board in determining whether his tinea pedis of both feet with dystrophic nail disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability level and symptomatology.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Board observes that on VA examination it was documented that the Veteran was unemployed due to retirement.  The Veteran himself stated that he was retired so his disability does not affect his occupational activity.  Consequently, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, no further consideration of such is necessary. 


ORDER


Entitlement to service connection for a right great toe disorder is denied.

Entitlement to an initial compensable evaluation for tinea pedis of both feet with dystrophic nail, is denied.



		
	PAUL S. RUBIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


